Citation Nr: 0515132	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  01-05 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability evaluation for 
compensation, based on individual unemployability, due to 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1966.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, for additional 
evidentiary and procedural development.  Subsequent to the 
completion of the requested actions, the case was returned to 
the Board for further review.


FINDINGS OF FACT

1.  The veteran's is service-connected for residuals of a 
total left knee arthroplasty, times two, evaluated as 60 
percent disabling; and for right knee arthritis with 
limitation of motion, evaluated as 10 percent disabling.  

2.  A combined disability evaluation of 70 percent has 
remained in effect since July 1992 based on the veteran's 
service-connected disorders.

3.  The veteran attended not more than two years of college 
and his past work experience was primarily as a postal 
worker, iron worker, and construction laborer, with all 
gainful work activity ceasing on a full-time basis in or 
about 1999.

4.  The veteran's service-connected disorders, alone, do not 
render him unemployable, considering his educational and 
occupational background.  


CONCLUSION OF LAW

The criteria for the assignment of a total disability 
evaluation for compensation, based on individual 
unemployability (TDIU), due to service-connected 
disabilities, have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this appeal was remanded most recently by the 
Board in October 2003 for additional development.  In 
addition, this matter was subject to one or more other 
remands or development memoranda from the Board.  All of the 
actions sought by the Board by its development requests 
appear to have been completed in full as directed, and 
neither the veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet.App. 268, 270-71 
(1998).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000, after the initiation of the original claim 
forming the basis of the instant appeal.  The VCAA 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice of the foregoing was furnished to 
the veteran by the VA's Appeals Management Center in April 
2004.  To that extent, the VA's duties established by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all pertinent 
examination and treatment records have been obtained from all 
VA and non-VA sources noted by the veteran.  It is also 
evident that he has been afforded one or more VA medical 
examinations for evaluation of his service-connected 
disabilities during the course of the instant appeal, the 
reports of which have been associated with his claims folder.  
Thus, it is concluded that all assistance due the veteran has 
been rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, the initial RO adjudication preceded the 
enactment of the VCAA; however, full notice of the VCAA to 
the veteran was followed by the claim's readjudication, 
consistent with Pelegrini.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran-claimant under 
Bernard v. Brown, 4 Vet.App. 384 (1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the TDIU Claim 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  The 
word "substantially" suggests an intent to impart 
flexibility into a determination of the veteran's overall 
employability, as opposed to requiring the appellant to prove 
that he is 100 percent unemployable.  Roberson v. Principi, 
251 F.3d 1378, 1385 (Fed.Cir. 2001).

In the matter at hand, service connection has been 
established for residuals of two total left knee 
arthroplasties, for which a 60 percent evaluation is in 
effect, and for right knee arthritis with limitation of 
motion, evaluated as 10 percent disabling.  The combined 
disability evaluation is 70 percent.  On that basis alone, 
the veteran satisfies the schedular requirements for the 
assignment of a TDIU set forth in 38 C.F.R. § 4.16(a).  

The question thus presented by the veteran's appeal is 
whether he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  Evidence on file indicates that the veteran 
completed two years of college level training and that his 
employment has consisted primarily of jobs as a postal 
worker, iron worker, and construction laborer.  All full-time 
work reportedly ceased in or about 1999.  

Data on file denote the veteran's receipt of existence of 
medical care for his service-connected disabilities involving 
each knee during the appeal period, although neither knee is 
shown to have been subject to any surgical procedure since 
the submission of the veteran's TDIU claim in February 1999.  
The prior assignment of a 60 percent schedular evaluation for 
his service-connected residuals of total left knee 
replacements undertaken during the 1980s recognizes the 
existence of chronic residuals involving severe painful 
motion or weakness of the affected extremity.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2004).  Likewise, the 10 
percent evaluation assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5261 (2004), concedes the existence of 
some limitation of right knee extension.  Such ratings are 
recognition by VA that the veteran's knee disorders adversely 
affect his ability to work, see 38 C.F.R. § 4.1, but are not 
dispositive of the question of whether such disorders 
preclude the performance of a substantially gainful 
occupation.  Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993).  

In this instance, the veteran fails to offer persuasive 
evidence that his service-connected knee disorders alone 
render him unemployable.  He argues that such disabilities 
preclude stooping, bending, or running, and limit him to 30 
minutes of standing and lifting of no more than 25 pounds, 
but such arguments are not corroborated by findings or 
opinions from any medical professional.  He likewise avers 
that his employment involving modified duty with the United 
States Postal Service (USPS) was discontinued in 1999, due to 
his resignation with a separation package, secondary to his 
knee, back, and right wrist problems.  Data furnished by the 
USPS, however, reveal only that the veteran resigned from his 
job as a distribution clerk in January 1999 for health 
reasons.  It is also noteworthy that he failed to respond to 
the Board's request in early 2003 that he provide clarifying 
details as to his employment history and, specifically, the 
reasons for his discontinuance of prior employment.  

The veteran further asserts that it is inconsistent for VA to 
deny him the opportunity to undergo vocational rehabilitation 
training under Chapter 31 if it cannot find him entitled to a 
TDIU.  The record reflects that the veteran most recently 
applied for Chapter 31 benefits from VA in January 2001, 
following which a functional assessment was undertaken by the 
VA's counseling psychologist in February 2001.  That 
psychologist noted the existence of the veteran's bilateral 
knee disorder, in addition to nonservice connected back and 
hip problems of some eight year's duration, and nonservice 
connected arthritic wrist joints, hypertension, periods of 
depression, and binge drinking.  Because of those 
disabilities, it was determined that the veteran should avoid 
heavy lifting, strenuous physical labor, and extended periods 
of walking and standing.  It was the psychologist's further 
opinion that the veteran's scores on testing indicated that 
he could benefit from further education and training.  That 
evaluation was followed by vocational rehabilitation 
counseling, leading to the conclusion that, although there 
was a serious employment handicap shown due to the 
combination of knee disorders and nonservice connected 
disorders affecting the back, left hip, and wrist, the 
veteran's achievement of a vocational goal under Chapter 31 
was not medically feasible due to the combination of these 
service connected and nonservice connected disabilities.  
Such a determination and the underlying evidence do not 
furnish a basis for a finding that the veteran's service-
connected disabilities, alone, preclude his performance of 
all substantially gainful employment.  

On remand, efforts were made to obtain those records utilized 
by the Social Security Administration (SSA) in connection 
with any claim by the veteran for disability benefits from 
that agency.  Such records indicate that a claim was received 
by the SSA from the veteran on the basis of left and right 
knee impairments, hip pain, hypertension, degenerative disc 
disease, and severe back pain, and that such claim was denied 
in August 2001, based on a primary diagnosis of disorders of 
the back (discogenic and degenerative), and a secondary 
diagnosis of essential hypertension.  As such, the SSA 
evidence in no way bolsters the veteran's claim for a TDIU.  

It, too, is significant that no medical professional has 
offered findings or opinions indicating the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities alone.  Evidence 
contradicting his entitlement is presented, including a VA 
medical examination in March 2000 that yielded an opinion 
that the limitations imposed upon the veteran by his knees 
would not preclude all forms of employment, but would only 
impact his choice of employment.  Similarly, medical opinion 
was obtained through a VA examination conducted in May 2003, 
to the effect that the veteran was probably not able to 
obtain and maintain gainful employment in any position 
requiring prolonged standing or significant ambulation, but, 
because he was well spoken and rather intelligent, based on 
testing in the early 1990s, it was determined that he should 
be able to obtain and maintain gainful employment in a 
sedentary position.  

While the undersigned is sympathetic to the veteran's 
concerns, the appellant's assertions that he is rendered 
unemployable by reason of service-connected disabilities are 
unsupported and otherwise contrary to the evidence contained 
within the claims folder.  The record does not otherwise 
document the presence of functional limitations imposed by 
the veteran's service-connected disabilities which would 
preclude his performance of substantially gainful employment.  
As a preponderance of the evidence is against the veteran's 
claim for a TDIU, the benefit-of-the-doubt rule is 
inapplicable and the benefit sought on appeal must be denied.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16. 


ORDER

Entitlement to a TDIU is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


